Citation Nr: 1221367	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  07-12 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for status post fracture and dislocation, right ankle, with hardware and posttraumatic arthritis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for neuropathy of the median plantar nerve, right foot, evaluated as 10 percent disabling since November 1, 2007.

3.  Entitlement to an initial compensable evaluation for plantar fasciitis of the left heel.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2005 and June 2009 rating decisions of the Department of Veterans Affairs (VA) regional office (RO) located in Houston, Texas.

In May 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

In June 2010, the Board remanded the Veteran's claims for further development.  Such development has been completed and associated with the claims file, and these matters are returned to the Board for further review.


FINDINGS OF FACT

1.  The Veteran's status post fracture and dislocation, right ankle, with hardware and posttraumatic arthritis, is manifested by symptoms of no more than moderate severity, with range of dorsiflexion limited to 15 degrees, and plantar flexion to 30 degrees; ankylosis of the right ankle, and malunion of the os calcis or astragalus, are not shown.

2.  Since November 1, 2007, the Veteran's service-connected right ankle disability has also been manifested by neurological symptoms of decreased light touch and pinprick sensations on the plantar surface of the great, second, and third toes; neurological impairment of the right ankle is not shown prior to November 1, 2007.

3.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected status post fracture and dislocation, right ankle, with hardware and posttraumatic arthritis, disability with associated neuropathy of the median plantar nerve is inadequate.

4.  The Veteran's plantar fasciitis of the left foot is manifested by symptoms of no more than moderate severity; it does not result in any marked deformity, limitation of motion, or x-ray evidence of degenerative arthritis.

5.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected plantar fasciitis of the left foot disability is inadequate.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent disabling for status post fracture and dislocation, right ankle, with hardware and posttraumatic arthritis, have not been met.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2011).

2.  The criteria for an evaluation in excess of 10 percent disabling from November 1, 2007 for neuropathy of the median plantar nerve, right foot, associated with the Veteran's right ankle disability have not been met. See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2011).

3.  The criteria for a separate compensable evaluation prior to November 1, 2007 for neuropathy of the median plantar nerve, right foot, associated with the Veteran's right ankle disability have not been met. See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2011).

4.  The criteria for referral of the Veteran's status post fracture and dislocation, right ankle, with hardware and posttraumatic arthritis, disability and associated neuropathy of the median plantar nerve, right foot, for consideration on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2011).

5.  The criteria for a 10 percent rating for plantar fasciitis of the left heel have been met, but certainly no more. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2011).

6.  The criteria for referral of the Veteran's plantar fasciitis of the left heel disability for consideration on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claims for higher evaluations, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).

With regard to the Veteran's left heel plantar fasciitis initial rating claim, where service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is nonprejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

With regard to the Veteran's right ankle increased rating claim, the Board finds that a VCAA letter dated August 2005 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011).  The notice letter informed the Veteran of what the evidence must show to establish entitlement to an increased evaluation, described the types of evidence that the Veteran should submit in support of his claim, and what types of evidence VA would obtain.

A July 2008 notice explained how VA assigns disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All of the Veteran's relevant VA treatment records have been associated with the claims file.  The Veteran has not identified any outstanding treatment records for VA to obtain.  In this regard, the Board notes that in June 2010, the Board remanded the Veteran's claim so that, among other things, copies of more recent VA treatment records from the San Antonio VA medical center, and any other VA medical center identified by the Veteran, could be obtained and associated with the claims file.  Pursuant to the Board's remand directive, copies of more recent VA treatment records from the San Antonio VA medical center dated through August 2010 have been associated with the claims file, and the Veteran has not identified any other outstanding treatment records for VA to obtain.  Based thereon, the Board finds that there has been substantial compliance with its remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).

VA's duty to assist generally includes the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2011).

The Veteran was provided with VA examinations relating to his right ankle claim in August 2005, June 2008, June 2009, August 2010 (orthopedic), and September 2010 (neurological).  The Board notes that in June 2010, the Board remanded the Veteran's claim for an increased rating for his right ankle disability so that, among other things, he could be afforded new VA examinations addressing any orthopedic and neurologic symptomatology.  Pursuant to the Board's remand directive, the Veteran was provided with the August 2010 orthopedic examination and the September 2010 neurological examination.  All of the VA examination reports reflect that the examiners reviewed the claims file, interviewed and examined the Veteran, and provided sufficient information to rate the Veteran's right ankle disability under the applicable rating criteria.  There is no evidence that the Veteran's right ankle disability has worsened since the last VA examinations in August 2010 and September 2010.  Based thereon, the Board finds that there has been substantial compliance with the Board's remand directives, and that the VA examination reports are adequate upon which to base a decision with regard to the Veteran's claim.  See id; Stegall v. West, 11 Vet. App. 268 (1998).  

While the Board acknowledges that it added language in its remand directive that the RO also schedule a skin examination, the Board notes that the issue of entitlement to service connection for onychomycosis was referred, not remanded, by the Board for adjudication, and although the RO subsequently granted service connection for dermatophytosis, that disability rating is not currently before the Board.

The Veteran was provided with VA examinations relating to his left heel claim in June 2008, June 2009, and August 2010 (podiatry).  The Board notes that in June 2010, the Board remanded the Veteran's initial rating claim so that, among other things, he could be afforded new VA examinations because he asserted that his condition had worsened.  Pursuant to the Board's remand directive, the Veteran was provided with the August 2010 podiatry VA examination.  All of these VA examination reports reflect that the examiners reviewed the claims file, interviewed and examined the Veteran, and provided sufficient information to rate the Veteran's left heel disability under the applicable rating criteria.  There is no evidence that the Veteran's left heel disability has worsened since the last VA examination.  Based thereon, the Board finds that there has been substantial compliance with the Board's remand directive, and that the VA examination reports are adequate upon which to base a decision with regard to the Veteran's claim.  See id.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Right Ankle

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran. 38 C.F.R. § 4.3 (2011).

In cases where entitlement to compensation has already been established and an increase in the assigned evaluation is in issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Furthermore, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. Joints that are actually painful, unstable, or maligned due to a healed injury are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2011).

Diagnostic Code 5271 provides a 10 percent rating for moderate limitation of ankle motion, and a 20 percent rating for marked limitation of motion.  Full range of ankle dorsiflexion is from zero to 20 degrees, and full range of ankle plantar flexion is from zero to 45 degrees. 38 C.F.R. § 4.71, plate II (2011).

The Board observes that the words "mild," "moderate," and "severe," are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  

The Veteran's status post fracture and dislocation, right ankle, with hardware and posttraumatic arthritis (hereinafter "right ankle disability") is currently assigned a 10 percent disability rating under Diagnostic Code 5271, effective September 10, 2003.  See 38 C.F.R. § 4.71a (2011).  The Veteran seeks an increased evaluation.  See Claim, July 2005.

The Veteran was provided with VA examinations in August 2005, June 2008, June 2009, August 2010 (joints and podiatry exams), and September 2010. 

The August 2005 VA examination report (and August 2005 addendum) reflects that the Veteran had a history of post-traumatic arthritis in his right ankle for two years, with symptoms of pain and weakness, particularly with prolonged standing or walking, and likewise causing functional impairment by limiting his ability to stand or walk for prolonged periods.  It was noted that the condition did not result in lost time from work.  Physical examination revealed tenderness to the lateral and medial aspect of the ankle joint.  Gait was noted as abnormal, but favoring the right ankle.  It was noted that the Veteran wore a brace on his right ankle to help with stability.  No ankylosis was specifically noted.  Range of motion was noted as to 15 degrees of dorsiflexion, and to 44 degrees of plantar flexion.  Additional limitation of motion was noted with repetitive use due to pain, but that he was unable to determine the exact degree of additional limitation without resorting to mere speculation.  The examiner noted that there was no additional limitation of motion after repetitive use due to fatigue, weakness, lack of endurance, or incoordination.

A June 2008 VA examination report reflects that the Veteran complained of pain and limited range of motion as well as swelling of his right ankle that he self-treated with Aleve.  It was also noted that the Veteran had some relief with an ankle foot orthosis (AFO) he had been using for six months.  Physical examination revealed no relevant pain, weakness, fatigability, problematic motion, edema, instability, or tenderness.  Moderate swelling and tenderness to palpation were noted.  Mild limitation of motion was noted, with dorsiflexion of the right foot to the level of the ankle, and plantar flexion to 30 degrees.  Subtle crepitus was noted.  The Veteran's gait was noted as antalgic at the level of the right ankle.  The examiner noted again that there was painful motion, edema, and tenderness in the right ankle.  The examiner noted that walking ability, standing ability, and distance tolerance could be considered at least mildly limited.  It was also noted that the Veteran required the use of an AFO.  On that basis, the examiner further opined that the Veteran may require extra breaks, restriction of tasks, or limitation of work hours in his employment, which was noted as in the U.S. Postal Service in a capacity characterized as 90 percent or more standing or ambulatory.  A diagnosis of moderate osteoarthritis, right ankle post injury and open reduction and internal fixation was recorded.  It was further noted that range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.

A June 2009 VA examination report prepared by the same examiner who prepared the June 2008 report reflects that the examiner noted that the history, physical examination, and disposition remained unchanged with the exception of a relatively new complaint of pain at the level of the right talocalcaneal articulation as well as findings of tenderness at that articulation and a complaint of numbness affecting primarily the ball of the right foot with diminished light touch sensation in that region.  Diagnoses including right ankle pathology unchanged from prior June 2008 VA examination, and right posterior tibial neuritis and neurapraxia associated with the Veteran's ongoing use of his ankle-foot orthosis conceivably aggravated by mild swelling at the level of the right foot.  It was added that range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance. 

An August 2010 VA examination report reflects that the Veteran reported experiencing right ankle pain and weakness.  The Veteran was noted as able to stand for one hour, and unable to walk more than a few yards.  It was noted that he wore an AFO brace.  Physical examination revealed no ankle instability.  Range of motion was noted as dorsiflexion to 20 degrees, and plantar flexion to 35 degrees.  No joint ankylosis was specifically noted.  No objective evidence of pain with repetitive motion was noted, nor additional limitation of motion after three repetitions.  X-rays revealed heel spurs, and an MRI revealed a tear of the deltoid ligament, suspect deficiency of the spring ligament and posterior tibialis tendon, and a partial tear of the distal peroneous tendon.  Diagnoses of a healed right ankle fracture, normal, stable, and preserved right ankle joint, and right ankle tear of the deltoid ligament, suspect deficiency of the spring ligament and posterior tibialis tendon, and a partial tear of the distal peroneous tendon, were recorded.  A mild affect of the Veteran's chores, shopping, traveling, dressing, and driving were noted, and a severe affect on his ability to exercise, play sports, and engage in recreation were noted.  The examiner opined that the Veteran's pain was coming from the anatomic structures affected but not the ankle joint itself.

The Board also acknowledges an August 2010 VA examination report relating to the Veteran's service-connected plantar fasciitis, prepared by the same examiner who prepared the June 2008 and June 2009 VA examination reports, is also of record, but that it pertains mostly to the Veteran's plantar fasciitis and pes planus, and does not include any findings more severe than those noted by the examiner in prior examination reports.  No diagnosis was noted either regarding the Veteran's right ankle.

Also of record are VA treatment records dated from May 2005 to August 2010, which reflect that the Veteran has been followed for diagnosed ankle pain, and that he was issued an AFO.  See, e.g., VA Treatment Records, October 2008, April 2007.

Applying the pertinent rating criteria to the facts in the instant case, the Board finds that the preponderance of the evidence is against granting a rating in excess of the currently assigned 10 percent rating for the Veteran's right ankle disability.  The Veteran's right ankle disability picture is clearly not productive of "marked" disability so as to entitle him to the next higher disability rating (the maximum rating) under Diagnostic Code 5271.  As shown above, the August 2005 VA examination report and addendum reflect that, although the Veteran favored his right ankle, he had almost full range of motion (i.e., 15 of 20 degrees of dorsiflexion, and 44 of 45 degrees of plantar flexion).  The June 2008 VA examiner noted that range of motion was only "mildly" limited, and walking ability, standing ability, and distance tolerance were "mildly" limited, albeit the diagnosis was of "moderate" right ankle osteoarthritis, which findings were noted as essentially unchanged by the same examiner in his June 2009 VA examination report.  

The Board notes that the Veteran is not entitled to a higher evaluation under any provisions of the code pertaining to the ankle.  Diagnostic Codes 5270 and 5272 are not for application, because ankylosis is not shown in the medical evidence of record.  Likewise, Diagnostic Code 5273 is not for application because malunion of the os calcis or astragalus is not shown, and Diagnostic Code 5274 is not for application because the Veteran has not undergone an astragalectomy.

With regard to assigning a higher disability rating according to 38 C.F.R. § 4.40 and 4.45, the Board acknowledges the Veteran's reported complaints of pain and painful motion.  The Board finds, however, that painful motion is already contemplated by the currently assigned 10 percent rating.  In addition, as noted above, there is no objective evidence of record reflecting that the Veteran experiences additional functional loss or limitation of motion due to symptoms such as pain, weakness, weakened movement, excess fatigability, or incoordination.  Therefore, the Board concludes that the greater weight of evidence is against assigning an evaluation in excess of 10 percent as contemplated by the holding in Deluca.

In summary, the Board finds that the preponderance of the evidence is against granting a disability rating higher than the 10 percent rating currently assigned under Diagnostic Code 5271 for the Veteran's residuals of a left ankle sprain; the assignment of staged ratings for the orthopedic manifestation for his service-connected left ankle disability is not for application.

The Board notes that the June 2010 remand directed the RO to adjudicate whether a separate disability rating for neurological manifestations associated with the Veteran's service-connected right ankle disability were warranted.  The Veteran was then provided with a September 2010 VA neurological examination, which examination report reflects diagnosed neuropathy of the median plantar nerve, right foot, of unknown etiology.  The examiner observed that the date of onset of the Veteran's neurological impairment was "2007."  Subsequently, a November 2011 rating decision granted a separate 10 percent evaluation for neuropathy of the median plantar nerve, effective November 1, 2007 (as a manifestation of the Veteran's right ankle disability).

The Veteran's neuropathy of the median plantar nerve, right foot is assigned a separate 10 percent rating under Diagnostic Code 8520.  The Board has considered whether the Veteran is entitled to a higher rating for this neurological manifestation of his right ankle disability.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2011).  

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  38 C.F.R. § 4.124a (2011). Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of the sciatic nerve.

In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2011).

The September 2010 VA examination report reflects that the Veteran reported experiencing numbness in his right foot that extended from the ball of the foot to the toes that had its onset in 2007 and that has not changed since its onset.  A detailed reflex examination was normal, including 2+ right ankle jerk and a normal Babinski reflex.  A detailed motor examination was also normal, with 5/5 right ankle dorsiflexion and plantar flexion strength.  Sensory examination of the right lower extremity revealed normal vibration sensation, but decreased pinprick and light touch sensation on the plantar surface of the great, second, and third toes.  The affected nerve was noted as the median plantar nerve.  A diagnosis of neuropathy of the median plantar nerve, right foot, was recorded.  The examiner opined that the numbness in the Veteran's right foot was most consistent with local irritation such as Morton's neuroma.  Cf. VA Treatment Record, November 2007.  

As noted above, the Veteran's neuropathy of the median nerve associated with his service-connected right ankle disability is currently assigned a separate 10 percent, "mild" rating under Diagnostic Code 8520.  38 C.F.R. § 4.124a (2011).  In light of the above medical evidence of record, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 10 percent for neuropathy of the median nerve from November 1, 2007.  As noted above, a 20 percent evaluation under Diagnostic Code 8520 contemplates moderate incomplete paralysis, and where involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In this case, pertinent evidence does not demonstrate any neurological abnormality to warrant a higher, moderate rating.  The Veteran's symptomatology is wholly sensory, it only involves some decreased light touch and pinprick sensation whereas vibration sensation was normal, and it only involves three toes of his right foot.

The Board observes that the current appeal arises from a claim for an increased rating for the Veteran's service-connected right ankle that was received in July 2005.  As the RO assigned an effective date of November 1, 2007 for the separate compensable evaluation for neurological impairment, the Board has considered whether the evidence supports assignment of a separate compensable evaluation prior to November 1, 2007.  

Generally, except as otherwise provided by regulation, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

While the Veteran's claim was filed in 2005, the evidence did not support a separate compensable evaluation based on neurological impairment until November 1, 2007.  That is the date that the evidence first shows that the Veteran' had neurological impairment later attributed to his service-connected right ankle disability.  Treatment records prior to that date do not show any complaints, treatments, or diagnosis of neurological impairment.  Furthermore, statements from the Veteran prior to November 1, 2007, do not show complaints of such impairment.  On the contrary, on his December 2006 notice of disagreement, the Veteran reported limited movement, lack of endurance, and weakness of his right ankle, but did not report any neurological symptoms such as tingling and numbness.  Likewise, his July 2005 claim for an increased rating references problems with his ankle swelling while standing or walking, but also makes no reference to neurological impairment.  Furthermore, the November 1, 2007 effective date is consistent with the September 2010 VA examination report which notes an onset of neurological impairment in 2007.  Accordingly, the Board concludes that the criteria for a separate compensable evaluation for neurological impairment prior to November 1, 2007 are not warranted.  

In summary, the Board finds that the preponderance of the evidence is against granting a disability rating higher than the 10 percent rating  effective from November 1, 2007 under Diagnostic Code 8520 for the Veteran's neuropathy of the median plantar nerve, right foot.

Plantar Fasciitis of the Left Heel

The Veteran's service-connected plantar fasciitis of the left heel is currently assigned a noncompensable evaluation under Diagnostic Code 5299-5020.  See 38 C.F.R. § 4.71a (2011).  The Veteran seeks a higher initial rating.  

A June 2008 VA examination report reflects that the Veteran complained of left heel pain with some post static dyskinesia for two weeks.  Physical examination revealed moderate bilateral pes planus.  Normal form and function of the tendo Achilles was noted, with normal alignment with weight-bearing and non-weightbearing, there was no pain on manipulation.  No painful motion, edema, weakness, instability, or tenderness was noted.  No limitation of motion was noted.  The examiner noted the Veteran's service-connected right ankle condition, and that he wore an AFO for treatment.  A diagnosis of incidental tender plantar left calcaneal tubercle region with symptoms known for two weeks, consistent with evolving plantar fasciitis, was recorded.

A June 2009 VA examination report reflects that the same VA examiner reviewed his June 2008 VA examination report and noted that examination overall was unchanged, except for findings of tenderness of the left heel.  A diagnosis of plantar fasciitis, left heel, consistent with prior examination was recorded.

The Veteran's claim was remanded by the Board in June 2010 so that, among other things, the Veteran could be afforded a new VA examination (as he testified at the May 2010 Board hearing that his condition had worsened since the last VA examination).  Based thereon, the Veteran was provided with another VA examination in August 2010 by the same VA examiner who performed the 2008 and 2009 examinations.  The August 2010 VA examination report reflects that the Veteran had a two to three year history of left plantar calcaneal heel pain and pain in the course of the plantar fascia in the soles of both feet.  Physical examination revealed moderate, bilateral pes planus with the longitudinal arches preserved.  Normal form and function of the tibialis posterior and tendo Achilles was noted.  No pain upon manipulation was noted.  Tendo Achilles alignment was normal weightbearing and nonweightbearing.  No painful motion, weakness, or instability was noted.  Tenderness to palpation in the course of the plantar fascia in the soles of both feet was noted.  Mild swelling (edema) of both feet was noted.  Weightbearing was noted as normal without an abnormal shoe wearing pattern, and the Veteran's gait was noted as antalgic relating to his right ankle condition.  Walking ability, standing ability, and distance tolerance were noted as unimpaired.  No limitation of motion was noted, and it was further noted that range of motion was not further limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  The examiner noted that the Veteran's clinical problems noted on examination, including his plantar fasciitis, would be anticipated to provide mild limitation for tolerance of ambulatory activities of daily living and the Veteran's customary occupational capacity.  Diagnoses of plantar fasciitis, as well as pes planus were recorded.

The Board also acknowledges that at the May 2010 Board hearing, the Veteran testified that he experiences pain and tightness in the arch of his left foot, which tightness would loosen up a bit by the end of the day.  See transcript at 9.  He also testified that he had been using a brace he received from the VA medical center at night to stretch the tendon.  See id. at 10.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2Vet. App. 625, 629 (1992).  

As noted above, the Veteran's left heel plantar fasciitis is currently rated under Diagnostic Code 5020, synovitis, which provides for rating as degenerative arthritis based on limitation of motion of the affected parts.  In this case, however, there is no x-ray evidence of arthritis, no limitation of motion, and the symptomatology and anatomy centers on the left heel and foot.  Therefore, the Board has considered whether another rating code is more appropriate.  Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Disabilities of the foot are generally evaluated under Diagnostic Codes 5276 through 5284.  See 38 C.F.R. § 4.71a (2011).  The Board finds that Diagnostic Code 5276, flatfoot, acquired, is the most appropriate code for application herein because it squarely addresses the Veteran's diagnosed pes planus.  In that regard, while the Board acknowledges that the relationship between the Veteran's plantar fasciitis and pes planus is not entirely clear, so as to avoid any further delay in the adjudication of the Veteran's claim and having resolved reasonable doubt in favor of the Veteran, the Board will attribute such symptoms to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Diagnostic Code 5276, flatfoot, acquired, provides a noncompensable rating for mild symptoms relieved by built-up shoes or arch supports.  A 10 percent rating is provided for moderate disability with weight-bearing over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  A 20 percent rating is provided for severe disability with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 30 percent rating is assigned for pronounced disability, with marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).

The Board observes that the words "moderate", "moderately severe", "marked," "pronounced," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2011).  The Board observes in passing that "moderate" is generally defined as "of average or medium quality, amount, scope, range, etc."  See Webster's New World Dictionary 871 (1988).  "Severe" is generally defined as "of a great degree: serious." Id., 1078.  "Marked" is defined as "noticeable; obvious; appreciable; distinct; conspicuous."  Id. at 828.

As noted above, the June 2008 VA examination report reflects that the form and function of the tendo Achilles was normal, with normal alignment with weight-bearing, and no pain on manipulation was noted.  The June 2009 VA examination findings were essentially unchanged.  The August 2010 VA examination report reflects again that tendo Achilles alignment was normal weightbearing and nonweightbearing, and no pain on manipulation was noted.  At the same time, the Board acknowledges that the June 2008 VA examination report notes that the Veteran's pes planus was "moderate," his left heel and foot condition was noted as unchanged on examination in June 2009, and the same examiner in August 2010 recorded a diagnosis of "moderate" pes planus.  Therefore, because the Veteran's left heel condition was noted as "moderate" on two separate occasions by the VA examiner (particularly, his pes planus), the Board finds that the Veteran is entitled to a higher, 10 percent rating for "moderate" flatfoot under Diagnostic Code 5276.

The Board has considered whether the Veteran may be entitled to a higher rating under any other diagnostic code.  Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282 and 5283 are not for application because the medical evidence does not indicate atrophy of the musculature, disturbed circulation and weakness of the feet, claw foot, hallux rigidus, hammer toe, or malunion or nonunion of tarsal or metatarsal bones.  Diagnostic Code 5284, for other foot injuries, provides for a 10 percent rating for "moderate" disability, such that the Veteran would not be entitled to a higher rating under that code.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011).

In summary, the Board finds that the preponderance of the evidence is against granting a disability rating higher than the 10 percent rating currently assigned under Diagnostic Code 5271 for the Veteran's plantar fasciitis of the left heel; the assignment of staged ratings is not for application.

Extra-Schedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation for his disabilities on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate.  Higher ratings are available for a right ankle disability with neuropathy of the median planter nerve, and for plantar fasciitis, but the Veteran does not meet those criteria.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the evaluations assigned for his level of impairment.  In other words, he does not have any symptoms from his service-connected disabilities that are unusual or are different from those contemplate by the schedular criteria.  The available schedular evaluations for the service-connected disabilities are adequate.  Referral for extra-
schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, supra.  The Veteran's disability pictures are contemplated by the rating schedule and no extra-schedular referral is required.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


Rice Consideration 

The Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, in the present case, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised. 


ORDER

Entitlement to an evaluation in excess of 10 percent disabling for a right ankle disability is denied.

Entitlement to an evaluation in excess of 10 percent disabling for neuropathy of the median plantar nerve, right foot, for the period from November 1, 2007 is denied.

Entitlement to a separate compensable evaluation for neuropathy of the median plantar nerve, right foot, for the period prior to November 1, 2007 is denied.

Entitlement to an evaluation of 10 percent disabling for plantar fasciitis of the left heel is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


